Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with Response After Final Action on 12/23/2021:
Claims 1-3, 5-11, 13-19 and 21-23 have been examined. 
Claims 4, 12 and 20 have been canceled by Applicant.
Claims 1, 5-6, 9, 13-14 and 17 have been amended by Applicant.
Claims 21-23 newly added.
Claims 1-3, 5-11, 13-19 and 21-23 have been allowed. 

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Yang (Pub. No.: US 2020/0021728A1) taken either individually or in combination with other prior art of Yang (Pub. No.: US 2020/0116865A1), who describe a method and system for synchronizing a lidar and a camera on an autonomous vehicle; the system that instructs the camera to detect light columns transmitted by the lidar; the system that iterates through various start times for the camera; the system that instructs the lidar to emit a plurality of light columns at a lidar frequency; the system that instructs the camera to capture images at a camera frequency starting at each start time; the system that analyzes the image data received from the cameras to identify light columns captured in the images; the system that calculates an alignment score for each of the many start times based on the identified light columns; the start time with the optimal alignment score selected and used to synchronize the lidar and the camera; with lidar data detected by the synchronized lidar and image data captured by the synchronized camera, the system that may navigate the autonomous vehicle.
In performing additional search in response to amended and newly added claims, the examiner was able to find the closest prior art of record, which is Kimura (Pub. No.: US 2007/0146803A1) taken either 

In regards to claims 1-3, 5-11, 13-19 and 21-23, Yang (Pub. No.: US 2020/0021728A1) and Kimura (Pub. No.: US 2007/0146803A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
segmenting the video data into a plurality of video units;
buffering a length of the video data that immediately precede each of the video units; and
prepending the buffered video data to a start of a corresponding video unit to generate one of the plurality of segments of the video data;
synchronizing in time each of the video segment with sensor data received from a first sensor of the plurality of sensors;
combining each video segment with a corresponding time-synchronized sensor data of the first sensor to generate combined sensor data; and
transmitting the combined sensor data to the perception and planning system to be utilized to perceive a driving environment surrounding the ADV at a point in time corresponding to the video segment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662